DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an article, classified in B32B 27/06.
II. Claims 15-18, drawn to a method, classified in C03C 2218/11.
III. Claims 19-20, drawn to a method, classified in C03C 2218/355.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as aligning a masking protective layer - rather than the application of a material onto a surface - in order to form the protected substrate.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process, such as a process of installing a planar window with a protective coating.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Wolski on 13 October 2020 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 9 (which depends from claim 1) requires that the heat treatment process used to remove the burn-off temporary protective layer burns off the temporary protective layer without substantially damaging the surface of the substrate, while claim 1 already requires the process to not substantially damage the surface of the substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the functional coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the functional coating is first recited in claim 11 while claim 12 depends from claim 10.

Claim Language
For the purpose of examination, claim 12 is taken to depend from claim 11 rather than claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medwick et al. (US 6,682,773 B2).
	Medwick et al. is directed to a temporary protective coating for a glass substrate (column 1, lines 20-26).  The substrate may have a functional coating with the temporary protective coating applied over the functional coating (column 3, lines 2-21).  The functional coating may be a low emissivity, i.e. low-E, coating (column 6, lines 19-25).  The temporary protective coating is the outermost layer of the protected substrate (Figure 1).  The temporary protective coating may be formed of a polyalkylene oxide polymer, such as polyethylene oxide (column 7, lines 49-55), i.e. a polyether.  The temporary protective coating has a thickness of up to about 1000 m, with a preferred thickness of about 1-2 m (column 10, lines 22-30).  The temporary oC (column 12, lines 56-65).
	Since the coating is designed to be a temporary coating that can be removed by a heat treatment normally applied to glass substrates (i.e. tempering), one of ordinary skill in the art would expect that this heat treatment would not substantially damage the surface of the glass.  Additionally, since the thermal decomposition of the coating is performed during the same process (i.e. tempering) and within the same temperature range as the instant invention (i.e. up to 1000 oC), one of ordinary skill in the art would expect the surface of the resulting substrate to exhibit a color change that satisfies the limitation of claim 10.
	Regarding claim 5, the substrate is protected by a coating rather than a sheet and Medwick et al. do not require a protective sheet to be positioned over the surface of the substrate.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medwick et al. (US 6,682,773 B2) as evidenced by Beech et al. (Polymer Letters, vol 8, pp. 731-734, 1970).
	Medwick et al. teach all the limitations of claim 13, as outlined above, except for specifying the melting point of the polyethylene oxide polymer of the temporary protective coating is within the range of 60 to 350 oC.
	Beech et al. report melting points of different polyethylene oxide and conclude that the most reliable value for the thermodynamic melting point of polyethylene oxide is 76 oC (page 733).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Medwick et al. (US 6,682,773 B2).
	Medwick et al. teach all the limitations of claim 2, as outlined above, except for the inclusion in the temporary protective layer of one of the materials recited in the claim.  Medwick et al. further teach all the limitations of claim 7 except for applying the protective coating to at least a portion of an edge of the substrate in addition to a main surface.
	Regarding claim 2, Medwick et al. teach that additives may be incorporated into the temporary protective coating, including waxes (column 8, line 64-column 9, line 6).
	It would have been obvious to one of ordinary skill in the art to incorporate any of the additive explicitly recited by Medwick et al. into the temporary protective coating of Medwick et al. since the courts have held the selection of a known material (e.g. waxes) based on its suitability for its intended use (e.g. additive in a temporary protective coating) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 7, Medwick et al. teach that the coating may be applied to one or more surfaces of the substrate and may be applied in any conventional manner such as dipping (column 9, lines 17-23).
	It would have been obvious to one of ordinary skill in the art to apply the coating on more than one surface by dipping since Medwick et al. teach both applying the coating to multiple 

Double Patenting
Claims 1, 2, 4, and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending Application No. 16/456,371 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims, such as claims 2 and 6, with the independent claim to yield a protected substrate exhibiting the benefits conveyed by the limitations of the dependent claims.
	Additionally, since the instant claims are written using open language, the claims are open to the inclusion of other components, such as temporary protective sheets with an overlapping portion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of copending Application No. 16/456,371 in view of Medwick et al. (US 6,682,773 B2).
	Claims 1, 2, and 6 of copending Application No. 16/456,371 suggest all the limitations of claim 3 except for the thickness of the temporary protective coating.
m, with a preferred thickness of about 1-2 m (column 10, lines 22-30).  The temporary protective coating may be removed by combustion or thermal decomposition (column 12, lines 56-65).
	It would have been obvious to one of ordinary skill in the art to employ the temporary coating at a thickness of up to about 100 m, including about 1-2 m, since Medwick et al. illustrates that coatings of such a thickness suitability functional as temporary coatings applied to glass substrates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787